DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/21/2021 has been entered.
Election/Restrictions
Claims 1, 3, 14-15, 18, and 20-23 are allowable. Claims 2, 4-13, and 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the species of Groups 1-3 as set forth in the Office action mailed on 7/9/2014 is hereby withdrawn and claims 2, 4-13, and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ann R. O’Neill on 1/4/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for selecting a ferritic-austenitic stainless steel, comprising:
applying a heat treatment to one or more stainless steels within a temperature range of 900-1200°C, followed by air cooling or water cooling so that the one or more stainless steels have 45-75 % austenite phase with a remaining phase being ferrite; and
straining to 0.30 true strain within the temperature range 0-50°C, yielding 50% transformation of the austenite phase to martensite phase in order to utilize the transformation induced plasticity (TRIP) and hence a measured Md30 of 0-50°C; and
selecting a stainless steel with a measured Md30 of 0-50°C and an elongation value (A50) from 39% to 47%.

2. (Cancelled).

3. (Currently Amended) The method according to claim 1, wherein the heat treatment is carried out as solution annealing.

4. (Currently Amended) The method according to claim 1, wherein the heat treatment is carried out as high-frequency induction annealing.

5. (Currently Amended) The method according to claim 1, wherein the heat treatment is carried out as local annealing.

6. (Currently Amended) The method according to claim 1, wherein the heat treatment is carried out at a temperature range of 

7. (Currently Amended) The method according to claim 1, wherein the measured Md30 °C  and 45 °C

8. (Currently Amended) The method according to claim 1, wherein the stainless steel contains in weight% less than 0.05% C, 0.2-0.7% Si, 2-5% Mn, 19-20.5% Cr, 0.8-1.35% Ni, less than 0.6% Mo, less than 1%Cu, 0.16-0.24% N, the balance Fe and inevitable impurities.

9. (Currently Amended) The method according to claim 1, wherein the stainless steel further contains one or more of 0-0.5% W, 0-0.2% Nb, 0-0.1% Ti, 0-0.2% V, 0-0.5% Co, 0-50 ppm B, and 0-0.04% Al.

10. (Currently Amended) The method according to claim 8, wherein the stainless steel contains O, 0-50 ppm S, and 0-0.4% P as inevitable impurities.

11. (Currently Amended) The method according to claim 8, wherein the stainless steel contains in weight% 0.01-0.04% C.

12. (Currently Amended) The method according to claim 8, wherein the stainless steel contains in weight% 1.0-1.35% Ni.

13. (Currently Amended) The method according to claim 8, wherein the stainless steel contains in weight%  0.18-0.22% N.

14. (Currently Amended) A method for selecting a ferritic-austenitic stainless steel, comprising heat treating ferritic-austenitic stainless steels based on a calculated Md30 temperature and austenite fraction in order to tune the transformation induced plasticity (TRIP) effect, including determining a Nohara Md30 temperature of each stainless steel using the following expression: Md30=551-462(C+N)-9.2Si-8.1 Mn-13.7Cr-29(Ni+Cu)-18.5Mo-68Nb and selecting a stainless steel with a Nohara Md30 temperature within the range of -24 - 37°C and an elongation value from 39% to 47%,
wherein the stainless steel does not include vanadium.

15. (Currently Amended) The method according to claim 14, wherein the heat treatment is carried out as solution annealing.

16. (Currently Amended) The method according to claim 14, wherein the heat treatment is carried out as high-frequency induction annealing.

17. (Currently Amended) The method according to claim 14, wherein the heat treatment is carried out as local annealing.

18. (Currently Amended) The method according to claim 3, wherein the solution annealing is carried out at 1100°C and the measured Md30 20°C and 35°C.

Allowable Subject Matter
Claims 1, 3-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest the method as claimed. In particular, the closest prior art, Oikawa (US 2011/0097234) in view of Nunes (US 3,871,925), as set forth in the Office Action dated 9/25/2020, renders obvious the method recited in the previous claim set filed 6/11/2020. However, the currently amended claim 1 requires wherein the stainless steel does not include vanadium. As argued in pp. 6-7 of Applicant’s Arguments/Remarks filed 9/21/2021, vanadium is an essential element of Oikawa. Thus, claim 1 is distinct over the teachings of the prior art. Claims 3-18 and 20-23 further limit the subject matter of claim 1, and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Primary Examiner, Art Unit 1734